DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/19/2022 has been entered.  Claims 1-2, 9-10, 13-14, 16-17, 20-21, 23-27 have been amended and Claims 3-8, 11-12, 15, 19, 22, 28 have been cancelled.  Claims 1-2, 9-10, 13-14, 16-18, 20-21, 23-27 are currently pending in the application.  The amendment overcomes the objections to the drawings and specification and rejections under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 9/21/2021.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed 1/19/2022, with respect to the rejection(s) of claim(s) 1, 20, 26 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to Claims 1, 21, 26.
	Regarding the central vacuum channel, US 20210022759 A1 by Wan discloses a suction vacuum assembly 10 used with a cysto-ureteroscope, where the assembly has a sheath 20 located along a central axis of the cysto-ureteroscope.  The width of the provided working channel can be 2.5 mm, 3.0 mm, or 3.85 mm, for example.
 	Regarding the plurality of irrigation channels, Wan discloses multiple barrels 25 within the sheath 20.  Of these barrels, one may be used for suction while the rest are used for irrigation.  Wan does not disclose the plurality of irrigation channels arrayed around the central vacuum channel.  However, US 20200315430 A1 by Ward-Booth et al. discloses a central lumen 54 adapted to provide suction and surrounded by lumens 56, 58, 60, and 62.  The surrounding lumens are equiangularly spaced around the outside of the central lumen 54.  At least the lumen 56 can be used to provide irrigation liquid to the distal tip of the endoscope.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "control mechanism" in Claim 17.  The “control mechanism” is given structural support on page 3, line 32-page 4, line 3 of the Specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210022759 A1 by Wan (hereinafter “Wan”) in view of US 20200315430 A1 by Ward-Booth et al. (hereinafter “Ward-Booth”).
Regarding Claim 1, Wan discloses a device (suction evacuation assembly 10; [0061]), comprising: a ureteroscope (cysto-ureteroscope; [0104]; Table 4) comprising a central vacuum channel (sheath 20; [0061]; Fig. 1) and a plurality of irrigation channels (sheath 20 has barrels 25, of which one is used for suction and the others for irrigation; [0116]; Figs. 21A-C), wherein the central vacuum channel is between 1.5 mm and 4.0 mm in width (see working channel size examples in Table 4, e.g., 2.5 mm, 3.0 mm, or 3.85 mm; [0104]), and the central vacuum channel is disposed along the central axis of the ureteroscope (sheath 20 along the central axis as shown in Fig. 1).
Wan does not disclose the plurality of irrigation channels arrayed around the central vacuum channel.  However, Ward-Booth discloses an imaging endoscopy system 10 with an insertion section 18A including a central lumen 54 adapted to provide suction.  The central lumen 54 is surrounded by lumens 56, 58, 60, and 62 which are equiangularly spaced around the outside.  At least lumen 56 can be used to provide irrigation liquid to the distal tip of the endoscope ([0163-164]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Wan with the location of the channels disclosed by Ward-Booth with the benefit of providing the insertion section 
 Regarding Claim 9, Wan as modified by Ward-Booth discloses the device of claim 1.  Wan further discloses wherein the plurality of irrigation channels includes channels that are straight and angled (side arm or arms 60 are straight and extend at an angle from the main body of suction assembly 10, as shown in Figs. 12-13).
Regarding Claim 10, Wan as modified by Ward-Booth discloses the device of claim 1.  Wan further discloses wherein the central vacuum channel is adapted to capture a stone between 1 mm and 3 mm (suction body assembly 10 removes stones or fragments having a diameter smaller than that of sheath lumen 23, where the diameter of sheath lumen 23 is 2.5-8 mm; [0073-4, 90]).
Regarding Claim 13, based on the description on page 7 of the Specification, the “large bore vacuum channel” is considered to be a channel having a width between 1.5 mm–8 mm.
Wan as modified by Ward-Booth discloses the device of claim 1.  Wan further discloses wherein the central vacuum channel is a large bore central vacuum channel (sheath lumen 23 has a diameter between 2.5-8 mm; [0090]).
Regarding Claim 14, Wan as modified by Ward-Booth discloses the device of claim 1.  Wan further discloses wherein the central vacuum channel is between 2.0 mm and 4.0 mm (see working channel size examples in Table 4, e.g., 2.5 mm, 3.0 mm, or 3.85 mm; [0104]).
Regarding Claim 20, Wan as modified by Ward-Booth discloses the device of claim 1.  Wan does not disclose wherein the device is Bluetooth™ and/or Wi-Fi enabled.  However, Ward-Booth discloses an imaging endoscopy system 10 including a vacuum line 38 ([0149-152]; Fig. 1) and a confirmation system such as a Bluetooth low energy system ([0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the Bluetooth system disclosed by Ward-Booth with the benefit of providing reliable operation and implementation according to established communications protocols (Ward-Booth [0069]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ward-Booth as applied to claim 1 above, and further in view of US 20190038817 A1 by Forsberg et al. (hereinafter “Forsberg”).
Regarding Claim 2, Wan as modified by Ward-Booth discloses the device of claim 1.  Modified Wan does not disclose wherein the central vacuum channel is between 1.5 mm and 2.0 mm in width.  However, Forsberg discloses a suction device 100 having a suction tube 106 with an inner diameter between 1.14 mm-3.43 mm and an outer diameter between 1.52 mm-4.57 mm ([0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the suction tube diameter disclosed by Forsberg with the benefit of sizing the device to facilitate use in a given part of the anatomy (Forsberg [0040]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ward-Booth as applied to claim 1 above, and further in view of US 20060173244 A1 by Boulais et al. (hereinafter “Boulais”).
Regarding Claim 16, Wan as modified by Ward-Booth discloses the device of claim 1.  Wan further discloses an array of optical materials located around the central vacuum channel (sheath 20 has barrels 25, of which one is used for suction and the others for fiber optics; [0116]; Figs. 21A-C).  
Modified Wan does not disclose a visualization.   However, Boulais discloses an endoscope system having a similar configuration, where image sensor 412 and LEDs 414 are positioned around a working channel 422 ([0042]; Fig. 5A).  Images captured by the image sensor 412 are then displayed on display unit 136 ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the display disclosed by Boulais with the benefit of viewing live endoscopic images on the display to aid a user in performing a procedure (Boulais [0052]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ward-Booth as applied to claim 1 above, and further in view of US 20200178945 A1 by Mandol (hereinafter “Mandol”).
Claim 17, Wan as modified by Ward-Booth discloses the device of claim 1.  Modified Wan does not disclose wherein a manipulation is achieved through a control mechanism located around the central vacuum channel.  However, Mandol discloses a catheter assembly in communication with a vacuum source 208 for suctioning a target tissue ([0059]).  The catheter assembly has a flexible distal end can be steered by an actuator positioned along its length ([0068]; see movement 330 in Figs. 3A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the manipulation disclosed by Mandol with the benefit of navigating the device through spaces requiring cautious visual guidance (Mandol [0004]).
Regarding Claim 18, Wan as modified by Ward-Booth and Mandol discloses the device of claim 17.  Wan does not disclose wherein the manipulation further comprises a magnetic guide wire steering.  However, Mandol further discloses steering the distal end of the catheter assembly using one or more magnets ([0068]; see movement 330 in Figs. 3A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the manipulation disclosed by Mandol with the benefit of navigating the device through spaces requiring cautious visual guidance (Mandol [0004]).

Claims 21, 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ward-Booth, and further in view of Boulais.
Regarding Claim 21, Wan discloses a method of removing a biopsied tissue or stone particle or fragment thereof from an individual, comprising: providing a ureteroscope (cysto-ureteroscope; [0104]; Table 4) comprising a central vacuum channel (sheath 20; [0061]; Fig. 1) and a plurality of irrigation channels (sheath 20 has barrels 25, of which one is used for suction and the others for irrigation; [0116]; Figs. 21A-C), wherein the central vacuum channel is between 1.5 mm and 4.0 mm in width (see working channel size examples in Table 4, e.g., 2.5 mm, 3.0 mm, or 3.85 mm; [0104]), and wherein the central vacuum channel is disposed along the central axis of the ureteroscope (sheath 20 along the central axis as shown in Fig. 1).
Wan does not disclose the plurality of irrigation channels arrayed around the central vacuum channel or removing the biopsied tissue or stone particle or fragment thereof from the individual.  
Further, Boulais discloses an endoscope system 100 with a vacuum pump 122 ([0025]) and an excising device 324 which can remove tumors or other obstructions ([0040]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the biopsy method disclosed by Boulais with the benefit of allowing a device operator to capture tissue samples or intervene therapeutically via endoscopic examination (Boulais [0056]).  
Regarding Claim 23, Wan as modified by Ward-Booth and Boulais discloses the method of claim 21.  Wan further discloses wherein the stone particle or fragment thereof is removed as part of a ureteroscopic procedure (use of the cysto-ureteroscope; [0104]; Tables 1-4).
Regarding Claim 25, Wan as modified by Ward-Booth and Boulais discloses the method of claim 21.  Wan further discloses an array of optical materials located around the central vacuum channel (sheath 20 has barrels 25, of which one is used for suction and the others for fiber optics; [0116]; Figs. 21A-C).  
Wan does not disclose a visualization.   However, Boulais discloses an endoscope system having a similar configuration, where image sensor 412 and LEDs 414 are positioned around a working channel 422 ([0042]; Fig. 5A).  Images captured by the image sensor 412 are then displayed on display unit 136 ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the display disclosed by Boulais with the benefit of viewing live endoscopic images on the display to aid a user in performing a procedure (Boulais [0052]).
Regarding Claim 26, Wan discloses a method of performing a biopsy in a subject, comprising: providing a ureteroscope (cysto-ureteroscope; [0104]; Table 4) comprising a central vacuum channel 
Wan does not disclose the plurality of irrigation channels arrayed around the central vacuum channel or removing the biopsied tissue or stone particle or fragment thereof from the individual.  However, Ward-Booth discloses an imaging endoscopy system 10 with an insertion section 18A including a central lumen 54 adapted to provide suction.  The central lumen 54 is surrounded by lumens 56, 58, 60, and 62 which are equiangularly spaced around the outside.  At least lumen 56 can be used to provide irrigation liquid to the distal tip of the endoscope ([0163-164]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Wan with the location of the channels disclosed by Ward-Booth with the benefit of providing the insertion section with various functions such as conducting irrigation liquid, insufflation gas, or electricity to the distal tip (Ward-Booth [0164]).
Further, Boulais discloses an endoscope system 100 with a vacuum pump 122 ([0025]) and an excising device 324 which can remove tumors or other obstructions ([0040]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the biopsy method disclosed by Boulais with the benefit of allowing a device operator to capture tissue samples or intervene therapeutically via endoscopic examination (Boulais [0056]).  
Regarding Claim 27, Wan as modified by Ward-Booth and Boulais discloses the method of claim 26.  Wan does not disclose wherein the biopsied sample is a tumor and/or polyp.  However, Boulais discloses an endoscope system 100 with a vacuum pump 122 ([0025]) and an excising device 324 which can remove tumors or other obstructions ([0040]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the biopsy method disclosed by Boulais with the benefit of allowing a device operator to capture tissue samples or intervene therapeutically via endoscopic examination (Boulais [0056]).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ward-Booth and Boulais as applied to claim 21 above, and further in view of Forsberg.
Regarding Claim 24, Wan as modified by Ward-Booth and Boulais discloses the method of claim 21.  Modified Wan does not disclose wherein the central vacuum channel is between 1.5 mm and 2.0 mm in width.  However, Forsberg discloses a suction device 100 having a suction tube 106 with an inner diameter between 1.14 mm-3.43 mm and an outer diameter between 1.52 mm-4.57 mm ([0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wan with the suction tube diameter disclosed by Forsberg with the benefit of sizing the device to facilitate use in a given part of the anatomy (Forsberg [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200187768 A1
US 20180289394 A1
US 20190082940 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795